Case 0:19-cv-60213-BB Document 5 Entered on FLSD Docket 02/19/2019 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                              Case No. 19-cv-60213-BLOOM/Valle

 ANDREW THOMPSON,

        Plaintiff,
 v.

 WALGREENS COMPANY,

       Defendant.
 _______________________________/
                                              ORDER

        THIS CAUSE is before the Court upon a sua sponte review of the record. On January 24,

 2019, Plaintiff filed this action without paying the required $400 filing fee and moved to proceed

 in Forma Pauperis. See ECF Nos. [1] and [3]. On January 25, 2019, the Court denied Plaintiff’s

 Motion to proceed in Forma Pauperis without prejudice and Ordered Plaintiff to submit “the

 Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form) or pay

 the required filing fee no later than February 14, 2019.” ECF No. [4] at 3 (emphasis in original).

 Within the Order, the Court cautioned that “[f]ailure to comply with this Order will result in

 dismissal of this case without prejudice and without further notice.” Id. To date, Plaintiff has not

 submitted the Application to Proceed In District Court Without Prepaying Fees or Costs (Long

 Form) or paid the filing fee. Accordingly, it is

        ORDERED AND ADJUDGED that the case is DISMISSED without prejudice. The

 Clerk of Court shall CLOSE this case. All deadlines are terminated and all pending motions are

 DENIED as moot.
Case 0:19-cv-60213-BB Document 5 Entered on FLSD Docket 02/19/2019 Page 2 of 2

                                                     Case No. 19-cv-60213-BLOOM/Valle




        DONE AND ORDERED in Chambers at Miami, Florida, this 15th day of February, 2019.




                                                  _________________________________
                                                  BETH BLOOM
                                                  UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Andrew Thompson
 2798 NW 20th Street
 Fort Lauderdale, FL 33311
 L93677
 Moore Haven Correctional Facility
 Inmate Mail/Parcels
 Post Office Box 719001
 Moore Haven, FL 33471




                                            2
